Citation Nr: 1143974	
Decision Date: 12/01/11    Archive Date: 12/14/11

DOCKET NO.  07-22 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a right hip condition.

2.  Entitlement to an increased disability rating for a right knee disability, currently evaluated 30 percent disabling.

3.  Entitlement to an increased disability rating for a cervical spine disability, currently evaluated 20 percent disabling.

4.  Entitlement to an increased initial disability rating for right arm numbness and weakness, currently evaluated 20 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from April 1975 to April 1977.

This case comes before the Board of Veterans' Appeals (Board) on appeal from two rating decisions of Regional Offices (RO) of the Department of Veterans Affairs (VA).  An October 2006 rating decision continued the rating of the Veteran's right knee disability at 10 percent disabling, continued the rating of the Veteran's cervical spine disability at 20 percent disabling, and granted service connection for right arm numbness and weakness with an initial 20 percent disability evaluation.  A May 2009 rating decision denied service connection for a right hip condition.  The Veteran appealed the RO's October 2006 and May 2009 rating actions to the Board.

In February 2011, the Veteran testified on the issue of entitlement to service connection for a right hip disability before the undersigned at a videoconference hearing.  A copy of the hearing transcript is of record.  

In an October 2011 statement to the Board, the Veteran, through his representative, withdrew his request for a videoconference hearing on the increased and initial evaluation issues on appeal.  38 C.F.R. § 20.702(e)(2011).

The issues of entitlement to increased ratings for right knee and cervical spine disabilities and initial rating for right arm numbness and weakness are addressed in the REMAND portion of the decision below and are REMANDED to the RO/Appeals Management Center (AMC) in Washington, D.C.


FINDING OF FACT

The competent and credible evidence of record is at least in equipoise as to whether a relationship exists between the Veteran's current right hip condition and his service-connected disabilities.
CONCLUSION OF LAW

Entitlement to service connection for a right hip condition is warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. 
§ 3.310 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

As will be discussed below, the Veteran's claim for service connection for a right hip condition has been granted.  As such, the Board finds that any error related to the VCAA regarding this claim is moot.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 U.S.C.A. § 5107 (West 2002);  38 C.F.R. § 3.102 (2011).  When a veteran seeks benefits and the evidence is in relative equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Service Connection-Right Hip

The Veteran claims that he is entitled to service connection for a right hip condition on a secondary basis to his service-connected knee disability.  

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310(a) (2011); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non-service connected condition by a service connected condition is also compensable under 38 C.F.R.     § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Regarding the first Wallin element, evidence of a current disability, a VA examiner diagnosed the Veteran with a right hip muscle strain in April 2009.  The first Wallin element, evidence of a current disability, is therefore met.

With respect to the second Wallin element, evidence of a service-connected disability, the Veteran is service-connected for residuals of meniscectomy to his right knee.  Accordingly, the second Wallin element, evidence of a service-connected disability, is met.

Regarding the third Wallin element, medical evidence of nexus, the Veteran received a VA examination in April 2009.  The examiner diagnosed the Veteran with a right hip muscle strain.  The examiner stated that it was not unreasonable to assume that due to the Veteran's altered gait he developed muscle pain of the right hip that was at least as likely as not secondary to the Veteran's right knee injury.  The Board finds, therefore, that the third Wallin element, a nexus between the Veteran's service-connected disabilities and his current right hip condition, is satisfied.

The Board concludes that service connection for a right hip condition is warranted.  The Veteran's claim for service connection is granted, subject to the controlling laws and regulations that govern awards of VA compensation.  See 38 U.S.C.A § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.400 (2011); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a right hip condition is granted.


REMAND

The Veteran seeks entitlement to higher disability ratings for his right knee disability, cervical spine disability, and right arm numbness and weakness.  After having carefully considered these matters, and for reasons expressed immediately below, the Board finds that the above-cited claims must be remanded for further evidentiary development. 

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion only when it is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011); see also Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The present level of disability is of primary concern when entitlement to compensation has already been established and an increase in the disability rating is at issue.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA's duty to assist includes providing a new medical examination when a Veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current condition.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (finding that the Board should have ordered a contemporaneous examination of the veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating).

In the instant case, with respect to the Veteran's claim for an increased rating for a right knee disability, the Veteran received a total right knee arthroplasty on December 28, 2009.  A June 2010 rating decision of the VA RO granted the Veteran a temporary total disability evaluation of 100 percent effective December 28, 2009 for surgical treatment requiring convalescence.  The June 2010 rating decision also assigned an evaluation of 30 percent from February 1, 2011, the first day of the month following a thirteen-month convalescence period following prosthetic replacement of the knee joint.  The only medical evidence of record following the Veteran's right knee replacement surgery is from February 2010, when the Veteran underwent physical therapy.  There is no medical evidence of record regarding the severity of the Veteran's right knee disability from the period following his convalescence.

With respect to the Veteran's claim for an increased rating for a cervical spine disability, the Veteran was last provided with a VA examination of his disability in October 2006.  Upon a review of the Veteran's VA medical records, the Board notes that the Veteran has complained to VA treating clinicians since that time that his neck pain was worsening.  

In light of the Veteran's assertion that the symptomatology associated with his cervical spine condition has worsened and the length of time that has passed since the Veteran's most recent VA examination, the Board finds that the existing examination report of record is not an adequate basis upon which to adjudicate the claims.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Additionally, given the relationship between the Veteran's service-connected right arm numbness and weakness and his cervical spine condition, the Veteran should receive a new examination of such neurological symptoms.  Additional VA examinations of the Veteran's right knee condition and cervical spine condition are necessary to accurately evaluate the severity of his disabilities throughout the period of appeal.  

Accordingly, the case is REMANDED to the RO/AMC for the following actions:

1.  The RO must obtain all outstanding VA treatment records.  All attempts to locate these records should be fully documented in the claims folder.  If VA is unable to secure these records, the RO must notify the Veteran and (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by VA with respect to the claim; and (d) notify the Veteran that he is ultimately responsible for providing the evidence.  See 38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R.     § 3.159(e)(1) (2011).

2.  The Veteran should be afforded a VA examination by an examiner with sufficient expertise to determine the nature and extent of all impairments due to his service-connected right knee disability.  The claims folder must be made available to and reviewed by the examiner.  All indicated studies, including x-ray and range of motion studies (measured in degrees), should be performed.

The examiner should describe in detail any current symptomatology associated with the Veteran's service connected right knee disability including, but not limited to, any skeletomuscular or neurological manifestations.

In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain.  To the extent possible, the examiner should assess the degree of severity of any pain.

Tests of joint motion against varying resistance should be performed.  The extent of any pain, incoordination, weakened movement, and excess fatigability on use should be described.  To the extent possible, the additional functional impairment due to pain, incoordination, weakened movement, and excess fatigability should be assessed in terms of the degree of additional range of motion loss.  If this is not feasible, the examiner should so state and provide an explanation as to why it is not feasible.

The examiner should also express an opinion concerning whether there would be additional functional limitations on repeated use or during flare-ups (if the Veteran describes flare-ups).  To the extent possible, the additional functional limitation on repeated use or during flare-ups should be assessed in terms of the degree of additional range of motion loss.  If this is not feasible, the examiner should so state and provide an explanation as to why it is not feasible.

The examiner should indicate whether, and to what extent, the Veteran has any instability in the right knee.

Lastly, the examiner should provide an opinion concerning the impact of the Veteran's service-connected right knee disability on his ability to work.
The supporting rationale for all opinions expressed must be provided.  If any requested opinion cannot be rendered, the examiner should provide a detailed rationale on why such could not be accomplished.  

3.  Then, the Veteran should be afforded a VA examination by an examiner with sufficient expertise to determine the nature and extent of all impairment due to the Veteran's service-connected cervical spine disability.  

The examiner's report must explicitly state that the Veteran's claims files were reviewed prior to the examination of the Veteran.  All indicated studies, including x-ray and range of motion studies in degrees, should be performed.

In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain.  To the extent possible, the examiner should assess the degree of severity of any pain.

Tests of joint motion against varying resistance should be performed.  The extent of any pain, incoordination, weakened movement, and excess fatigability on use should be described.  To the extent possible, the additional functional impairment due to pain, incoordination, weakened movement, and excess fatigability should be assessed in terms of the degree of additional range of motion loss.  If this is not feasible, the examiner should so state and provide an explanation as to why it is not feasible.
The examiner should also express an opinion concerning whether there would be additional functional limitations on repeated use or during flare-ups (if the Veteran describes flare-ups).  To the extent possible, the additional functional limitation on repeated use or during flare-ups should be assessed in terms of the degree of additional range of motion loss.  If this is not feasible, the examiner should so state and provide an explanation as to why it is not feasible.

The examiner should specifically identify any evidence of radiculopathy due to the service-connected disabilities, to include reflex changes, characteristic pain, loss of sensation, motor strength, and muscle spasm.  All appropriate neurological testing should be performed.  The examiner is asked to comment specifically on the current severity of the Veteran's right arm tingling and numbness.  Any functional impairment of the extremities due to the Veteran's service-connected spine disabilities should be identified, and the examiner should assess the frequency and duration of any episodes of intervertebral disc syndrome, and in particular should assess the frequency and duration of any episodes of acute signs and symptoms of intervertebral disc syndrome that require bed rest prescribed by a physician and treatment by a physician.

The examiner should also provide an opinion concerning the impact of the Veteran's service-connected cervical spine disability on his ability to work.

The supporting rationale for all opinions expressed must be provided.
4.  The RO must notify the Veteran that it is his responsibility to report for any VA examination scheduled, and to cooperate in the development of his claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.   Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims files.

5.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claims.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	(CONTINUED ON THE NEXT PAGE)




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
CAROLE R. KAMMEL
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


